Citation Nr: 0112860	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-20 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
June 1952 and from August 1954 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia wherein the RO denied service connection for hearing 
loss on the grounds that the claim was not well grounded.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Certain diseases, 
including sensorineural hearing loss, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater ; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1996).  

Service connection may be granted on the basis of a post-
service initial diagnosis of hearing loss, where the medical 
evidence relates the current condition to service.  See 38 
C.F.R. § 3.303(d) (2000); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

The veteran asserts that he developed a hearing loss in the 
right ear during service.  Specifically, the veteran 
maintains that he was constantly exposed to acoustic trauma 
during service and that he did not have substantial hearing 
protection.  

The majority of the veteran's service medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  However, the 
service discharge examinations in June 1952 and April 1955 
are of record and both of them show that the veteran's 
hearing was normal in both ears to whispered and spoken 
voice.  The record includes copies of unit morning reports 
dated from 1950 to 1951 that reflect that the veteran had 
periodic absences from his unit due to illness, but the 
nature of the illnesses is not specified.  

A private discharge summary shows that the veteran was 
hospitalized at the Virginia Commonwealth University Hospital 
located in Richmond, Virginia in March 1976 for a right attic 
cholesteatoma with conductive hearing loss.  It was noted 
that the veteran had a history of hearing loss and occasional 
episodes of right ear drainage since 1951.  The only known 
pathology was in the right ear with a 45 decibel hearing loss 
air-bone gap.  The pre operative diagnosis was attic 
cholesteatoma, conductive hearing loss with 45 decibels air-
bone gap, of the right ear, chronic right mastoiditis.  The 
postoperative diagnosis was attic and antrum cholesteatoma, 
chronic mastoiditis, right.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The new law requires, among other things, that this issue be 
decided on the merits and that the veteran be accorded a VA 
examination.  The veteran has not been provided a VA 
examination in this matter.  
In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim since separation from 
service.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder copies of all clinical 
records for the veteran's hearing 
disorder which are not of record, 
including any additional medical records 
of the Virginia Commonwealth University 
Hospital located in Richmond, Virginia 
prior to and since the March 1976.

2. The RO should accord the veteran a VA 
audiometric examination to verify the 
current existence of bilateral defective 
hearing pursuant to the provisions of 
38 C.F.R. § 3.385.  

3.  If defective hearing pursuant to 
38 C.F.R. § 3.385 is shown on the VA 
audiometric examination, the RO should 
arrange for the veteran to undergo a VA 
otolaryngological examination to 
determine the nature, extent, and 
etiology of the hearing loss found to be 
present.  The entire claims folder, to 
include a complete copy of this REMAND 
should be available to and be reviewed by 
the examiner.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that defective hearing in either ear 
developed during either period of 
service, or was manifest within one year 
after discharge from either period of 
service, or is, otherwise related to 
service, including on the basis of 
acoustic trauma.  

4.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.  

The purpose of this REMAND is to procure clarifying evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  















